DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed March 7, 2022.  Claims 1, 2, 4, and 6-11 have been amended.  Claims 1-11 are currently pending and are allowable.

This application is a divisional application of U.S. Application No. 15/542978, filed July 12, 2017, now U.S. Patent No. 10,731,122, which is a National Stage of International Application No. PCT/JP2016/000002, filed January 4, 2016, claiming priority to Japanese Patent Application No. 2015-017823, filed January 30, 2015, Japanese Patent Application No. 2015-017824, filed January 30, 2015, and Japanese Patent Application No. 2015-017827, filed January 30, 2015.



Withdrawal of Objections/Rejections:


	The objection to claim 7, is withdrawn.
	The rejection of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the invention as claimed.  The closest prior art of record is Takahiko et al. (IDS; JP 2011-239734; Published 2011) and Zhang et al. (IDS; US 2004/0214313; Published 2004).
Takahiko et al. teach an apparatus and method for culturing cells comprising supplying culture medium and cells to a culture bag, which is a container formed of a flexible material; and conducting cell culture in the container (Abs.; Para. 13; Fig. 1-4).  A roller or clip is used as a partition that creates multiple rooms, where cell culture is performed in each of the rooms (Para. 30, Fig. 1-4), which is providing two partitioned compartments for cell culture, where the bottom surface of the container is partially raised by the bottom portion of the clip, and then the clip between the compartments is removed to expand the culture area in the container (Para. 11, 30-31; Fig. 1-4).  
Zhang et al. teach an apparatus and method for culturing cells where culture medium and cells are together in a container formed of polystyrene or plastic (Abs.; Fig. 3, Para. 37).  The container has a plurality of partitioned compartments, where the partitions are a bottom surface of the container that is partially raised, wherein the cells are cultured in each compartment, and the partitions between the compartments are removed to expand the culture area in the container (Fig. 3-8).  The container has a base that has a flat mounting surface, where the individual partition pieces are embedded in, and protrude from, the mounting surface, to create the plurality of compartments (Fig. 3-8).  The partition pieces are fitted into the base when present, and are removed to remove the compartments (Fig. 8).

As such, the noted limitations, when taken in conjunction with the whole of the claimed apparatus, are not taught or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-11 are allowable.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653